15-2449
Paul Bishop v. Wells Fargo


15‐2449        
Paul Bishop v. Wells Fargo  


                          UNITED STATES COURT OF APPEALS 

                                FOR THE SECOND CIRCUIT 

                                    _______________ 

                                   August Term, 2015 

                  (Argued: March 1, 2016           Decided: May 5, 2016) 

                                   Docket No. 15‐2449 

                                    _______________ 

PAUL BISHOP, ROBERT KRAUS, UNITED STATES OF AMERICA, EX REL PAUL BISHOP, EX 
                            REL ROBERT KRAUS, 

                                                                   Plaintiffs‐Appellants, 

STATE OF NEW YORK, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF 
DELAWARE, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, DISTRICT OF COLUMBIA, EX 
REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF FLORIDA, EX REL PAUL BISHOP, 
EX REL ROBERT KRAUS, STATE OF HAWAII, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, STATE OF CALIFORNIA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE 
OF INDIANA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF ILLINOIS, EX REL 
PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF MINNESOTA, EX REL PAUL BISHOP, 
EX REL ROBERT KRAUS, STATE OF NEVADA, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, STATE OF NEW HAMPSHIRE, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, 
COMMONWEALTH OF MASSACHUSETTS, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, 
STATE OF NEW MEXICO, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF 
MONTANA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF NORTH 
CAROLINA, EX REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF NEW JERSEY, EX 

                                               1
REL PAUL BISHOP, EX REL ROBERT KRAUS, STATE OF OKLAHOMA, EX REL PAUL 
BISHOP, EX REL ROBERT KRAUS, STATE OF RHODE ISLAND, EX REL PAUL BISHOP, EX 
REL ROBERT KRAUS, STATE OF TENNESSEE, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, COMMONWEALTH OF VIRGINIA, EX REL PAUL BISHOP, EX REL ROBERT 
KRAUS, 
 
                                                                     Plaintiffs, 
                                   —v.— 
                                        
             WELLS FARGO & COMPANY, WELLS FARGO BANK, N.A.,  
                                        
                                                         Defendants‐Appellees.* 
                              _______________                    

B e f o r e:   KATZMANN, Chief Judge, SACK and LOHIER, Circuit Judges. 
                                  _______________ 
 
       Appeal  from  the  dismissal  of  a  qui  tam  action  under  the  False  Claims  Act 
(“FCA”) by the United States District Court for the Eastern District of New York 
(Brian  M.  Cogan,  Judge).  The  relators  allege  that  defendants  Wells  Fargo  & 
Company  and  Wells  Fargo  Bank,  N.A.,  defrauded  the  government  within  the 
meaning  of  the  FCA  by  falsely  certifying  that  they  were  in  compliance  with 
various  banking  laws  and  regulations  when  they  borrowed  money  at  favorable 
rates from the Federal Reserve’s discount window. The district court granted the 
defendants’  motion  to  dismiss,  holding  that  the  banks’  certifications  of 
compliance were too general to constitute legally false claims under the FCA and 
that  the  relators  had  otherwise  failed  to  allege  their  fraud  claims  with 
particularity.  We  agree  with  the  district  court  that  the  relators  have  not 
sufficiently pleaded their claims under the FCA, and therefore affirm. 
                                  _______________                              
 


 The Clerk of the Court is respectfully directed to amend the caption to conform to the 
*

above. 

                                             2
          JOEL M. ANDROPHY, ZENOBIA HARRIS BIVENS (Rachel L. Grier, on the 
                 brief), Berg & Androphy, Houston, Texas (George C. Pratt, 
                 Uniondale, New York, on the brief), for Plaintiffs‐Appellants. 
          GERALD A. NOVACK, K&L Gates LLP, New York, New York (Amy P. 
                 Williams, K&L Gates LLP, Charlotte, North Carolina; Noam A. 
                 Kutler, K&L Gates LLP, Washington, District of Columbia, on 
                 the brief), for Defendants‐Appellees. 
                                  _______________                      
KATZMANN, Chief Judge: 
 
    At the heart of the case before us is the False Claims Act (“FCA”), which 

forbids “knowingly present[ing], or caus[ing] to be presented, a false or 

fraudulent claim for payment or approval” to the United States government. 31 

U.S.C. § 3729(a)(1)(A). In 2011, Robert Kraus and Paul Bishop (together, the 

“relators”) brought a qui tam action under the FCA on behalf of the United States 

against Wells Fargo & Company and Wells Fargo Bank, N.A. (together, “Wells 

Fargo”). The relators’ claims hinge on what they allege to be massive control 

fraud perpetrated by Wachovia Bank and World Savings Bank from at least 2001 

through 2008. World Savings Bank merged into Wachovia in 2006, and the 

combined entity merged into Wells Fargo in 2008. The relators contend that 

Wachovia and, after the merger, Wells Fargo defrauded the government within 

the meaning of the FCA by falsely certifying that they were in compliance with 



                                         3
various banking laws and regulations when they borrowed money at favorable 

rates from the discount window operated by the Federal Reserve (the “Fed”). The 

relators contend that the Fed would not have permitted the banks to borrow at 

those favorable rates had it known that they were undercapitalized as a result of 

the fraud. The government declined to intervene in the relators’ suit. Wells Fargo 

filed a motion to dismiss, which the district court granted, holding that the banks’ 

certifications of compliance were too general to constitute legally false claims 

under the FCA and that the relators had otherwise failed to allege their fraud 

claims with particularity. The relators appealed. 

      We agree with the district court. As this Court has long recognized, the 

FCA was “not designed to reach every kind of fraud practiced on the 

Government.” Mikes v. Straus, 274 F.3d 687, 697 (2d Cir. 2001) (quoting United 

States v. McNinch, 356 U.S. 595, 599 (1958)). Even assuming the relators’ 

accusations of widespread fraud are true, they have not plausibly connected those 

accusations to express or implied false claims submitted to the government for 

payment, as required to collect the treble damages and other statutory penalties 




                                          4
available under the FCA. Accordingly, we affirm the district court’s judgment 

dismissing the suit. 

                                  BACKGROUND 

A.    Relevant Banking Regulations 

      We begin with some context about the banking regulatory scheme at work 

here. As the relators point out in their briefing, financial institutions in the United 

States are subject to many different laws and regulations, and are overseen by a 

number of different regulators, including the Fed. The Fed is responsible for 

maintaining the stability of the U.S. financial system. See Bd. of Governors of the 

Fed. Reserve Sys., The Federal Reserve System: Purposes and Functions 1 (9th ed. June 

2005). As part of this mandate, the Fed, acting through its regional Federal 

Reserve Banks, acts as a backup lender of last resort for banks through its 

“discount window.” Id. at 45–46. One of the purposes of the discount window is 

to enable banks to borrow to meet their reserve requirements. Under federal 

regulations, banks must hold certain balances, either in cash or in certain accounts 

with the Fed. Id. at 31. A low level of reserves does not by itself indicate that the 

bank is suffering from financial weakness; for example, a bank could have 



                                           5
anticipated receiving cash from another source that did not come through at the 

expected time. Id. at 45.  

      Nonetheless, banks were historically reluctant to borrow through the Fed’s 

discount window out of fear of being stigmatized as financially weak. The Fed 

had previously lent money to banks at below‐market rates, but it did not want 

banks to borrow at the discount window only to relend at higher rates to other 

banks. Accordingly, it imposed a requirement that borrowers first prove they had 

exhausted other avenues for credit. See Extensions of Credit by Fed. Reserve 

Banks; Reserve Requirements of Depository Insts., 67 Fed. Reg. 67,777, 67,778 

(Nov. 7, 2002). The result was that borrowing from the discount window 

indicated to the public that the bank had no other options. According to the Fed, 

this stigma “in turn . . . hampered the ability of the discount window to buffer 

shocks to the money markets,” especially in times of financial crisis, when the Fed 

most needed to strengthen the financial system. Id. To address this concern, the 

Fed adopted a new two‐tiered structure in 2003.  

      Under that structure, banks in “generally sound financial condition” are 

eligible to borrow at the primary credit rate, which is set above the target Federal 



                                          6
Funds Rate. 12 C.F.R. § 201.4(a); Bd. of Governors of the Fed. Reserve Sys., 

Lending to Depository Institutions, available at http://www.federalreserve.gov/ 

monetarypolicy/bst_lendingdepository.htm. Banks that are not eligible for the 

primary credit rate can instead borrow at the secondary credit rate, set above the 

primary credit rate. 12 C.F.R. § 201.4(b). Although the discount window is still 

intended to be only a “backup source of liquidity,” banks eligible for the primary 

credit rate no longer need to show that they have first exhausted other sources of 

credit. 67 Fed. Reg. at 67,780. Indeed, purposefully little is required of the 

borrower at the time of the loan; the Fed describes the primary credit program as 

a “‘no questions asked’ program with minimum administration,” meaning that 

“qualified depository institutions seeking overnight primary credit ordinarily are 

asked to provide only the minimum amount of information necessary to process 

the loan. In nearly all cases, this would be limited to the amount and term of the 

loan.” J.A. 437. The Fed clarified that these changes were necessary to induce 

banks to borrow from it, in turn increasing the Fed’s ability to protect the financial 

system. See 67 Fed. Reg. at 67,778.  




                                           7
      To enhance its ability to influence liquidity during the recent financial 

crisis, the Fed instituted the Term Auction Facility (“TAF”) from December 2007 

through 2010. Term Auction Facility, Bd. of Governors of the Fed. Reserve Sys., 

https://www.federalreserve.gov/monetarypolicy/taf.htm (last updated Nov. 24, 

2015). TAF operated as an auction; banks would bid on the amount of money they 

wanted to borrow at specific interest rates, and the Fed would match the amount 

it wanted to lend with the amounts requested, starting with the highest offered 

rates. The Fed would then set the rate for all borrowers at the lowest rate which 

would satisfy the total amount of money allotted to be loaned out. See Extensions 

of Credit by Fed. Reserve Banks, 72 Fed. Reg. 71,202, 71,203 (Dec. 17, 2007). Only 

banks in “generally sound financial condition” (i.e., those eligible for the primary 

credit rate) were permitted to participate. 12 C.F.R. § 201.4(e). There is no dispute 

that Wachovia and Wells Fargo borrowed money through the discount window 

at the primary credit rate and through TAF after the Fed deemed them eligible.  

      The Fed’s authority to lend to banks is governed by Regulation A, 12 C.F.R. 

pt. 201, which was promulgated under the Federal Reserve Act and the 

International Banking Act of 1978, see 12 C.F.R. § 201.1. Regulation A provides 



                                          8
that a “Federal Reserve Bank may extend primary credit on a very short‐term 

basis, usually overnight, as a backup source of funding to a depository institution 

that is in generally sound financial condition in the judgment of the Reserve Bank. 

Such primary credit ordinarily is extended with minimal administrative burden 

on the borrower.” 12 C.F.R. § 201.4(a). Similarly, Regulation A gives a Federal 

Reserve Bank the discretion to lend “to a depository institution that is not eligible 

for primary credit if, in the judgment of the Reserve Bank, such a credit extension 

would be consistent with a timely return to a reliance on market funding 

sources.” 12 C.F.R. § 201.4(b). Regulation A is explicit that any loan is made at the 

sole discretion of the Fed: “This section does not entitle any person or entity to 

obtain any credit or any increase, renewal or extension of maturity of any credit 

from a Federal Reserve Bank.” 12 C.F.R. § 201.3(b).  

      Regulation A also mandates the information that a Federal Reserve Bank 

must collect to determine whether a given bank is eligible to receive a loan 

through either the primary or the secondary credit program. See 12 C.F.R. § 201.4. 

Although Regulation A tasks each Federal Reserve Bank with obtaining adequate 

information about the banks under its supervision, it does not require the 



                                          9
borrowing banks themselves to provide any specific information. See id. In 

practice, the Federal Reserve Banks rely on information that the banks are 

otherwise required to report to regulators, including quarterly Call Reports filed 

with banks’ designated federal supervisory agencies. See 12 U.S.C. § 1817(a)(3); 

The Fed. Reserve System: Purposes and Functions supra, at 62–64. The Fed also relies 

on information gathered during bank examinations, which are conducted at 

regular intervals by banks’ primary regulators. For example, Wells Fargo is 

primarily regulated by the Office of the Comptroller of the Currency, which 

conducts a “[f]ull‐scope, on‐site review” of each bank in its purview every 12–18 

months and also frequently reviews each bank’s compliance with specific federal 

laws or regulations. See Examinations: Overview, Office of the Comptroller of the 

Currency, http://www.occ.treas.gov/topics/examinations/examinations‐

overview/index‐examinations‐overview.html (last visited May 4, 2016).  

B.    Wells Fargo’s Alleged Fraud 

      Notwithstanding this regulatory oversight, the relators allege that 

Wachovia and World Savings Bank engaged in massive fraud in the early‐to‐mid‐

2000s, before Wachovia merged into Wells Fargo. According to the relators, 



                                         10
Wachovia’s executives relied on improper accounting practices to hide toxic 

assets off its balance sheet, making the bank look more profitable and in better 

financial health than it was. In reality, the relators allege, Wachovia was severely 

undercapitalized. Similarly, the relators assert that World Savings Bank violated 

applicable laws and regulations by failing to put in place required internal 

controls and by making inappropriate loans.  

      Both relators claim to have witnessed these misdeeds firsthand. Robert 

Kraus was a controller for two Wachovia groups from June 2005 to September 

2006; Paul Bishop was a residential mortgage salesperson for World Savings Bank 

from November 2002 to May 2006. Each was fired after he complained internally 

about the bank’s improprieties. Kraus also reported his allegations of fraud to the 

Federal Bureau of Investigation in 2007 and to the Securities and Exchange 

Commission (“SEC”) in 2009. Bishop likewise reported his allegations of fraud to 

the SEC. It does not appear that either agency took action as a result.  

      The bulk of the relators’ complaint is spent detailing those fraud 

allegations, but they are not the subject of this suit. Rather, the relators’ FCA 

claims rest on their assertion that every time Wachovia and, eventually, Wells 



                                          11
Fargo attempted to borrow money from the Fed’s discount window, including 

through TAF, the banks had to make certain representations and warranties 

contained in the Fed’s Operating Circular No. 10 (the “Lending Agreement”). The 

relators argue that Wachovia and Wells Fargo could not have truthfully made 

three of those representations as a consequence of the underlying fraud: 

       Section 9.1: The Borrower represents and warrants that . . . 

       (b):  the  Borrower  is  duly  organized,  validly  existing  and  in  good 
       standing under the laws of the jurisdiction of its organization and is 
       not in violation of any laws or regulations in any respect which could have 
       any  adverse  effect  whatsoever  upon  the  validity,  performance  or 
       enforceability of any of the terms of the Lending Agreement; . . .  
        
       (g): no statement or information contained in the Lending Agreement 
       or  any  other  document,  certificate,  or  statement  furnished  by  the 
       Borrower to the Bank or any other Reserve Bank for use in connection with 
       the transactions contemplated by the Lending Agreement, on and as of the 
       date  when  furnished,  is  untrue  as  to  any  material  fact  or  omits  any 
       material  fact  necessary  to  make  the  same  not  misleading,  and  the 
       representations  and  warranties  in  the  Lending  Agreement  are  true 
       and correct in all material respects; . . .  
        
       (i): no Event of Default has occurred or is continuing. 
        
J.A. 204–05 (emphasis added). The Agreement stipulates that an “Event of 

Default” occurs when the bank fails to repay obligations as they become due, 

becomes insolvent, fails “to perform or observe any of its obligations or 


                                             12
agreements under the Lending Agreement,” or submits a “representation or 

warranty . . . under or in connection with the Lending Agreement . . . [that] is 

inaccurate in any material respect on or as of the date made or deemed made.” 

J.A. 196. Section 9.2 of the Lending Agreement provides that “[e]ach time the 

Borrower requests an Advance, incurs any Indebtedness, or grants a security 

interest in any Collateral to a Reserve Bank, the Borrower is deemed to make all 

of the foregoing representations and warranties.” J.A. 205.  

      The relators contend that when Wachovia and, post‐merger, Wells Fargo 

borrowed money from the discount window from 2007 through 2011, knowing 

they were “in violation of” banking “laws or regulations,” per Section 9.1(b), they 

were making false statements for the purpose of obtaining government funds. 

Similarly, the relators argue that because the financial documents the Fed relied 

on in making its determination that the banks were eligible for the primary rate 

were “untrue” or “misleading,” the banks’ Section 9.1(g) representations were 

fraudulent. As a result, the relators also allege that the banks lied in certifying 

compliance with Section 9.1(i) because their other representations were materially 

“inaccurate.” Although all of the underlying fraud alleged in the complaint took 



                                          13
place in or before 2006, the relators claim that the fraud was of such a magnitude 

that Wells Fargo could not have been in compliance with applicable laws and 

regulations when the complaint was filed in 2011.  

   C. Procedural Background 

      The relators filed this action against Wells Fargo and its subsidiaries and 

affiliates under seal in November 2011, and eventually filed two amended 

complaints. After the government declined to intervene, the relators filed a third 

amended complaint. They sought to recover the treble damages and civil 

penalties provided by the FCA—nearly $900 billion—for false claims filed by 

Wachovia and Wells Fargo from 2007 through the date they filed the initial 

complaint. The relators listed some of the payments in an appendix to their 

complaint, but did not detail each fraudulent loan request.  

      The defendants filed a motion to dismiss for failure to state a claim under 

Rule 12(b)(6) and for failure to plead fraud with particularity under Rule 9. The 

district court granted the motion, dismissing all of the relators’ claims with 

prejudice and denying leave to amend. The relators have appealed some of those 

claims to this Court.  



                                         14
                               STANDARD OF REVIEW 

      We review a district court’s grant of a motion to dismiss under Rule 

12(b)(6) de novo, “accepting as true the factual allegations in the complaint and 

drawing all inferences in the plaintiff’s favor.” Biro v. Condé Nast, 807 F.3d 541, 544 

(2d Cir. 2015). We review a district court’s decision to deny a motion to amend for 

abuse of discretion. See Spiegel v. Schulmann, 604 F.3d 72, 78 (2d Cir. 2010). 

      This Court has held that FCA claims fall within the scope of Rule 9(b), 

which requires that plaintiffs “state with particularity the specific statements or 

conduct giving rise to the fraud claim.” Gold v. Morrison‐Knudsen Co., 68 F.3d 

1475, 1477 (2d Cir. 1995). Pleadings subject to Rule 9(b) must “(1) specify the 

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) 

state where and when the statements were made, and (4) explain why the 

statements were fraudulent.” Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004) 

(quoting Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993)).  

       

       




                                          15
                                     DISCUSSION 

    A. The False Claims Act 

      As noted at the outset of this opinion, the FCA prohibits “knowingly 

present[ing], or caus[ing] to be presented, a false or fraudulent claim for payment 

or approval” to the United States government. 31 U.S.C. § 3729(a)(1)(A). 

Accordingly, to prove their claims under the FCA, the relators “must show that 

defendants (1) made a claim, (2) to the United States government, (3) that is false 

or fraudulent, (4) knowing of its falsity, and (5) seeking payment from the federal 

treasury.” Mikes, 274 F.3d at 695.1 The parties do not dispute that the banks’ 

requests for loans through the discount window constitute claims to the United 

States government seeking payment from the federal treasury. But the defendants 

contend, and the district court found, that those claims were not “false or 

fraudulent” within the meaning of the FCA. The Act does not define either term.  

      The FCA was enacted in 1863 to combat fraud by defense contractors 

during the Civil War. See, e.g., Paul E. McGreal & DeeDee Baba, Applying Coase to 

Qui Tam Actions Against the States, 77 Notre Dame L. Rev. 87, 121 (2001) (“Army 


1 Congress amended the FCA in 2009, but the changes to the statute do not materially 
alter our analysis of the issues involved in this case. 

                                          16
officers had reported numerous incidents where the federal government had paid 

for certain supplies only to receive defective goods or nothing at all.”). Consistent 

with its origin, the archetypal FCA claim involves a factually false request for 

payment from the government, as when a contractor delivers a box of sawdust to 

the military but bills for a shipment of guns. See Michael Holt & Gregory Klass, 

Implied Certification Under the False Claims Act, 41 Pub. Cont. L.J. 1, 16 (2011). Over 

time, courts have extended the FCA’s reach to “legally false” claims, those in 

which “a party certifies compliance with a statute or regulation as a condition to 

governmental payment,” but is not actually compliant. Mikes, 274 F.3d at 697. In 

1994, the Federal Court of Claims broadened the definition of a false claim even 

further to include “impliedly false” claims, where the submission of the claim 

itself is fraudulent because it impliedly constitutes a certification of compliance. 

See Ab–Tech Constr., Inc. v. United States, 31 Fed. Cl. 429, 434 (1994), aff’d without 

written opinion, 57 F.3d 1084 (Fed. Cir. 1995). Other courts adopting this theory of 

liability, including this one, have warned about its potentially “expansive” reach. 

See, e.g., Mikes, 274 F.3d at 699 (“[C]aution should be exercised not to read this 

theory expansively and out of context.”).  



                                           17
      From its enactment, the FCA has encouraged private citizens to report 

fraud by promising a percentage of any eventual recovery. See McGreal & Baba 

supra, at 121. Under the current version of the statute, each false claim exposes the 

perpetrator to “a civil penalty of not less than $5,000 and not more than $10,000  

. . . plus 3 times the amount of damages which the Government sustains because 

of the act of that person.” 31 U.S.C. § 3729(a)(1). Qui tam relators are eligible to 

receive up to 30% of the government’s total recovery, in addition to any expenses, 

fees, or costs incurred in bringing the suit. 31 U.S.C. § 3730(d)(2). 

   B. Relators’ Express Certification Claims 

      In this case, the relators allege that Wells Fargo violated the FCA in several 

ways: by making express false certifications under Sections 9.1(b), (g), and (i) of 

the Lending Agreement; by making an implied false certification under Section 

9.1(b); by fraudulently inducing the government to lend to it; and by conspiring 

to submit false claims. The district court determined that the relators did not meet 

their burden to show that the defendants violated the FCA. We agree and address 

each claim in turn below. 

       



                                           18
          a. Section 9.1(b) of the Lending Agreement 

      The district court first dismissed the relators’ claim that the defendants 

made an express false certification under Section 9.1(b) of the Lending 

Agreement. The relators allege that the defendants’ underlying fraud made it 

impossible for the banks to certify that they were “not in violation of any laws or 

regulations” when they borrowed from the discount window. The district court 

determined that Section 9.1(b) is too broad to give rise to a claim under the FCA, 

based on this Court’s holding in Mikes.  

      In Mikes, this Court affirmed the dismissal of a qui tam suit alleging that a 

medical practice had violated the FCA by submitting Medicare reimbursement 

requests for procedures that did not meet the requisite standard of care. This 

Court clarified that the FCA was not intended to police general regulatory 

noncompliance; “it does not encompass those instances of regulatory 

noncompliance that are irrelevant to the government’s disbursement decisions.” 

Mikes, 274 F.3d at 697. Thus, we held that “not all instances of regulatory 

noncompliance will cause a claim to become false.” Id. This Court then rejected 

the relator’s claims of express and implied false certification.  



                                            19
      For an express false certification, the Mikes Court held that the plaintiff 

must allege that the defendant submitted “a claim that falsely certifies compliance 

with a particular statute, regulation or contractual term, where compliance is a 

prerequisite to payment.” Id. at 698 (emphasis added). Following Mikes, this Court 

has not addressed how narrow a certification of compliance must be to constitute 

an express false claim, nor to our knowledge has any court considered whether a 

provision of the Fed’s Lending Agreement can serve as the basis for an FCA 

claim. But, as the district court noted, other district courts in this circuit have 

frequently rejected FCA claims that are too broad or vague. See, e.g., United States 

ex rel. Feldman v. City of New York, 808 F. Supp. 2d 641, 652 (S.D.N.Y. 2011) (“[A] 

claim that there has been an express false certification cannot be premised on 

anything as broad and vague as a certification that there has been compliance 

with all ‘federal, state and local statutes, regulations, [and] policies.’”); United 

States ex rel. Colucci v. Beth Israel Med. Ctr., 785 F. Supp. 2d 303, 315 (S.D.N.Y. 2011) 

(“General certifications of compliance with the law are insufficient.”), aff’d sub 

nom. Colucci v. Beth Israel Med. Ctr., 531 F. App’x 118 (2d Cir. 2013). Other circuit 

courts have held similarly. See, e.g., United States ex rel. Steury v. Cardinal Health, 



                                            20
Inc., 625 F.3d 262, 268 (5th Cir. 2010) (citations omitted) (“We have thus 

repeatedly upheld the dismissal of false‐certification claims (implied or express) 

when a contractor’s compliance with federal statutes, regulations, or contract 

provisions was not a ‘condition’ or ‘prerequisite’ for payment under a contract. 

This prerequisite requirement seeks to maintain a ‘crucial distinction’ between 

punitive FCA liability and ordinary breaches of contract.”); United States ex rel. 

Conner v. Salina Reg’l Health Ctr., Inc., 543 F.3d 1211, 1219 (10th Cir. 2008) (rejecting 

an FCA claim where the certification “contains only general sweeping language 

and does not contain language stating that payment is conditioned on perfect 

compliance with any particular law or regulation”).   

      On appeal, the relators attempt to distinguish between statutory and 

contract‐based certification claims. They argue that we should analyze the 

relevant provision here under principles of contract interpretation, rather than 

look to a specific statute or regulation. They point to the Tenth Circuit’s analysis 

in United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1171 (10th 

Cir. 2010), in which that court concluded that a certification of compliance with 

“all contractual requirements” was not too broad to support an FCA claim. We do 



                                           21
not find this reasoning persuasive. Even though the Lending Agreement is a 

contract, Section 9.1(b) does not require banks to certify compliance with all 

contractual requirements, as was the case in Lemmon. Rather, the Lending 

Agreement requires banks to certify compliance with “any laws or regulations in 

any respect which could have any adverse effect whatsoever upon the validity, 

performance or enforceability of any of the terms of the Lending Agreement.” The 

universe of potentially applicable laws or regulations is vast, compared to the 

finite number of potential requirements in a contract, as the district court 

observed. See United States ex rel. Kraus v. Wells Fargo & Co., 117 F. Supp. 3d 215, 

222 (E.D.N.Y. 2015) (“Without considering whether [Lemmon’s] ruling is correct in 

the context of a contract, where it makes at least some sense (because there is 

obviously a limit to how many terms that would refer to), it is not the same as a 

certification of compliance with any statute or regulation—a certification that is 

potentially limitless in scope.”). 

      Second, the relators assert that Section 9.1(b) is not “overbroad” because the 

“law or regulation” alleged must “have an adverse effect on the validity, 

performance, or enforceability of the terms of the Lending Agreement.” See 



                                          22
Relators’ Br. at 41 (emphasis omitted). We are not persuaded that the latter phrase 

sufficiently cabins the sweep of the provision. As noted, banks are subject to 

thousands of laws and regulations that could plausibly affect the “validity, 

performance, or enforceability of the terms of the Lending Agreement,” from 

banking‐specific laws and regulations like the Bank Secrecy Act or the Volcker 

Rule to more general ones applicable to any corporation, including employment 

or tax laws. Reading this provision as the relators urge would give rise to “exactly 

the kind of overbroad certification requirement” that we have previously rejected. 

Kraus, 117 F. Supp. 3d at 222. 

      The relators next assert that any other interpretation of Section 9.1(b) would 

be at odds with “banking industry customs and practices,” which typically 

require “individual borrowers [to] provide representations and warranties in 

their lending agreements with banks, similar to the representations and 

warranties in the Lending Agreement.” Relators’ Br. at 43. But the Fed is not a 

typical commercial lender, and borrowing banks are not typical loan customers: 

For one, the Fed’s purpose in lending to banks is different from a commercial 

lender’s purpose in lending to individuals. The Fed’s mission is to ensure the 



                                         23
stability of the nation’s monetary and financial system. The Fed. Reserve System: 

Purposes and Functions supra, at 1. Nowhere in the Fed’s mission statement does it 

mention earning a profit from its lending activity, and its actual income from 

loans is negligible. See Bd. of Governors of the Fed. Reserve Sys., 101st Annual 

Report at 307 (2014). Moreover, the Fed already has a wealth of information about 

each bank before any request for a loan is made, given the Fed’s access to 

information obtained by the bank’s other supervisors. That contrasts with the 

typical lending transaction, where a bank has only the information provided by 

the borrower at the time of the loan request. In addition, loans through the 

discount window are usually very short‐term, typically overnight. “Banking 

industry customs and practices” governing longer‐term loans between banks and 

individual borrowers thus do not govern our analysis here.  

      The relators also argue that the district court’s interpretation would lead to 

the “absurd result” of banks getting a “free pass to make false certifications 

without repercussions under the FCA.” Relators’ Br. at 45. This argument is also 

unavailing. The federal government has many tools other than the FCA at its 

disposal to discipline banks and to ensure compliance with banking laws and 



                                         24
regulations, ranging from informal reprimands to fines to involuntary 

termination of a bank’s status as an insured depository institution. See, e.g., 12 

U.S.C. § 1818(2); The Fed. Reserve System: Purposes and Functions, supra, at 66–67. 

Finding no FCA liability here does not give banks a “free pass” to defraud the 

government.  

      Moreover, there is a risk to expanding the FCA to cover these claims: It 

could incentivize individuals to bring suit without regard for the larger 

implications on the financial system. Permitting qui tam plaintiffs like the relators 

here to proceed on the facts of this case could discourage banks from accessing 

the discount window out of concern that they might face FCA liability if they are 

not in compliance with “any law or regulation.” The result would be precisely the 

opposite of the Fed’s intentions in changing discount window operations in 2003. 

See Extensions of Credit by Federal Reserve Banks, 67 Fed. Reg. at 67,778; see also 

Conner, 543 F.3d at 1221–22 (under a broad reading of the FCA, “[a]n individual 

private litigant, ostensibly acting on behalf of the United States, could prevent the 

government from proceeding deliberately through the carefully crafted remedial 

process . . . . It would . . . be curious to read the FCA, a statute intended to protect 



                                           25
the government’s fiscal interests, to undermine the government’s own regulatory 

procedures.”); Holt & Klass, supra, at 43–44 (“When the federal government 

brings a suit under the FCA, it has presumably balanced any costs of interference 

with other regulatory mechanisms against the benefits of recovery under the Act. 

The qui tam plaintiff has little or no reason to take such regulatory interference 

into account.”). 

          b. Sections 9.1(g) and (i) of the Lending Agreement 

      The relators next allege that the defendants violated the FCA by falsely 

certifying compliance with Sections 9.1(g) and (i) of the Lending Agreement. They 

acknowledge that to support a claim of express false certification under Section 

9.1(g), they must “allege that Defendants provided the Federal Reserve falsified 

documents or made false statements to the Federal Reserve in connection with 

borrowing funds.” Relators’ Br. at 49–50. They have not done so. The documents 

that the relators submitted to the district court show that Wachovia and Wells 

Fargo did not need to submit any financial information “in connection with” 

borrowing through the discount window; thus, the relators cannot show that the 

defendants violated Section 9.1(g). Further, we agree with the district court that 



                                          26
the relators’ allegations are “far too speculative to constitute a well‐plead[ed] 

claim” of fraud. Kraus, 117 F. Supp. 3d at 225. 

      Appendix 3 to the Lending Agreement describes the documents that a bank 

must submit when it applies for a loan through the discount window: (1) a letter 

of agreement stipulating that the borrower agrees to the provisions of the 

Lending Agreement; (2) a certificate attaching copies of documents specifying the 

official name of the borrower and providing contact information so the Fed can 

make an effective UCC‐1 financing statement; (3) authorizing resolutions, 

typically from a board of directors, giving the bank the legal authority to borrow 

from the Fed; and (4) an official OC‐10 Authorization List, which lists individuals 

who are authorized to borrow money on the bank’s behalf.  J.A. 217–22; 698. The 

list of required documents does not include or reference the bank’s balance sheet 

or any other detailed financial information. This omission is likely intentional; as 

noted, one of the Fed’s stated purposes in amending the process to access the 

discount window in 2003 was to reduce the administrative burden on borrowing 

banks. Banks are required to report financial information to their designated 

regulators, but that information is used for many purposes, not necessarily “in 



                                          27
connection with” the Fed’s lending programs. Under the relators’ view, a 

falsehood in any document submitted by a bank to its regulator could lead to 

FCA liability because that document might be used by the Fed in its later 

determination of eligibility for lending. To endorse that view would risk 

substantially broadening the scope of FCA liability and potentially undermining 

the Fed’s ability to maintain the stability of the financial system.  

      The relators’ argument that the defendants falsely certified compliance with 

Section 9.1(i) depends on the same allegations as their argument that the 

defendants falsely certified compliance with 9.1(b) and (g), and therefore fails for 

the same reasons. See Relators’ Br. at 57 (acknowledging that non‐compliance 

with Section 9.1(i) hinges on a violation of another provision of the Lending 

Agreement). Put another way, because the relators cannot show that the 

defendants submitted a “representation or warranty . . . under or in connection 

with the Lending Agreement . . . [that] is inaccurate in any material respect,” they 

cannot show that the defendants committed an “Event of Default” as defined by 

the Lending Agreement. J.A. 196. 

       



                                           28
   C. Relators’ Implied Certification Claim 

      Separate from their express certification claims, the relators also argue that 

the defendants are liable under the FCA for making implied false certifications 

under Section 9.1(b). In Mikes, this Court warned that “the False Claims Act was 

not designed for use as a blunt instrument to enforce compliance with all medical 

regulations—but rather only those regulations that are a precondition to 

payment—and to construe the impliedly false certification theory in an expansive 

fashion would improperly broaden the Act’s reach.” 274 F.3d at 699. Accordingly, 

this Court held that “implied false certification is appropriately applied only 

when the underlying statute or regulation upon which the plaintiff relies expressly 

states the provider must comply in order to be paid.” Id. at 700. 

      In this case, the district court rejected the relators’ implied certification 

claim, observing that “Relators have not briefed an ‘implied false certification’ 

theory in any great depth, nor have they alleged it with any detail.” Kraus, 117 F. 

Supp. 3d at 222. The court concluded that the claim was “misplaced,” as the 

relators did not argue that “any of the many alleged violations of laws and 




                                           29
regulations that took place at the defendant banks was ever a violation of a statute 

that governed eligibility for the primary credit program.” Id. at 223.  

      On appeal, the relators argue first that the district court erred in dismissing 

this claim because the defendants’ certifications of compliance with Section 9.1(b) 

constituted a “material condition to payment,” and thus their “bad acts went to 

the heart of the bargain that they negotiated with the Government.” Relators’ Br. 

at 23–24. But this Court has never adopted the relators’ “heart of the bargain” test 

for implied false certification claims under the FCA; rather, the relators appear to 

be referencing the district court’s decision in Mikes. See United States ex rel. Mikes v. 

Straus, 84 F. Supp. 2d 427, 436 (S.D.N.Y. 1999) (“I cannot conclude that compliance 

with 1320c–5 lay ‘at the heart of’ Defendants’ agreement with Medicare. Mikes 

therefore cannot rely upon the implied certification theory to satisfy the second 

element of her FCA claim.”). This Court did not adopt that test in affirming the 

district court’s judgment, and we decline to do so now.2 


2 The relators cite this Court’s decision in Mikes for the proposition that “certain 
representations are so key to an agreement that they are clearly conditions for payment 
and that failing to comply with these representations ‘may be actionable under § 3729 [of 
the False Claims Act], regardless of any false certification conduct.’” Relators’ Reply Br. 
at 9 (quoting Mikes, 274 F.3d at 703). But they fail to acknowledge that the quoted text in 
Mikes referred to a worthless services claim, where a plaintiff alleges that a defendant 

                                            30
       In the alternative, the relators contend that they have complied with Mikes’ 

express statement requirement. They point to the Federal Reserve Act and its 

accompanying regulations, particularly Regulation A, as expressly incorporated 

in the Lending Agreement. But Regulation A governs the Fed’s authority to lend 

to banks. See 12 C.F.R. pt. 201. By its plain terms, it does not apply to the banks 

themselves, and nowhere do the relators allege that banks were required to 

submit any financial information in connection with borrowing from the discount 

window. It is true, as the relators point out, that the Fed could not have made 

decisions about the banks’ eligibility to borrow without examining their financial 

statements, but the tangential relationship between banks’ submission of 

documents to regulators and the Fed using that information to determine 

eligibility at some later point is not sufficient to support liability under an implied 

certification claim. See Mikes, 274 F.3d at 702.  

       Recognizing that our holding in Mikes likely precludes their implied 

certification claim, the relators attempt to distinguish that precedent as only 

applicable to fraud by a healthcare provider. Although the Mikes court examined 

sought “reimbursement for a service not provided.” Mikes, 274 F.3d at 703. The Mikes’ 
court expressly characterized these types of claims as “distinct” from false certification 
claims. Id. There is no analogous allegation in this case.  

                                             31
the meaning of the FCA within the context of alleged Medicare fraud, we do not 

read the text of the opinion to limit its holding to the healthcare industry. See 

United States ex rel. Kirk v. Schindler Elevator Corp., 601 F.3d 94, 113‐14 (2d Cir. 

2010) (applying the holding in Mikes to a case involving an elevator 

manufacturer), rev’d on other grounds, 563 U.S. 401 (2011). But see United States ex 

rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1177 (9th Cir. 2006) (distinguishing 

Mikes as limited to Medicare claims); United States ex rel. Feldman v. City of New 

York, 808 F. Supp. 2d 641, 653‐54 (S.D.N.Y. 2011) (same).  

      Another reason for not limiting the holding in Mikes to healthcare fraud is 

that some of the same concerns raised by the Court in that case are also relevant 

to the banking industry. In Mikes, this Court observed that “a limited application 

of implied certification in the health care field reconciles, on the one hand, the 

need to enforce the Medicare statute with, on the other hand, the active role actors 

outside the federal government play in assuring that appropriate standards of 

medical care are met.” Mikes, 274 F.3d at 699–700. As the relators argue, 

federalism issues may not be as relevant to the already federally‐regulated banks 

as they were in the healthcare context, but the same concern about the “active 



                                            32
role” of other actors is just as pertinent here. As with Medicare, there are other 

actors involved in regulating banks who are better suited to “assuring that” banks 

comply with applicable laws and regulations while at the same time ensuring that 

the entire banking system remains stable. The Fed, which has the discretion to 

lend to banks if it determines that doing so helps to maintain a functioning 

economy, is more likely the best party to enforce its own requirements. Cf. United 

States v. Sanford‐Brown, Ltd., 788 F.3d 696, 712 (7th Cir. 2015) (citations omitted) 

(“The FCA is simply not the proper mechanism for government to enforce 

violations of conditions of participation. Rather, under the FCA, evidence that an 

entity has violated conditions of participation after good‐faith entry into its 

agreement with the agency is for the agency—not a court—to evaluate and 

adjudicate.”(citation omitted)); Raichle v. Fed. Reserve Bank of N.Y., 34 F.2d 910, 915 

(2d Cir. 1929) (“It would be an unthinkable burden upon any banking system if its 

open market sales and discount rates were to be subject to judicial review. Indeed, 

the correction of discount rates by judicial decree seems almost grotesque, when 

we remember that conditions in the money market often change from hour to 




                                          33
hour, and the disease would ordinarily be over long before a judicial diagnosis 

could be made.”).  

      Lastly, the relators contend that applying Mikes’ express statement rule to 

this case would be contrary to the FCA’s goal of punishing any fraud against the 

government. But this argument ignores the explicit statements from the Supreme 

Court and other courts clarifying that the FCA does not sweep so broadly. See, 

e.g., McNinch, 356 U.S. at 599 (“[I]t is . . . clear that the False Claims Act was not 

designed to reach every kind of fraud practiced on the Government.”); Steury, 625 

F.3d at 268 (“The FCA is not a general ‘enforcement device’ for federal statutes, 

regulations, and contracts.”(quoting United States ex rel. Thompson v. 

Columbia/HCA Healthcare Corp., 125 F.3d 899, 902 (5th Cir. 1997))). 

   D. Relators’ Fraudulent Inducement and Conspiracy Claims 

      The relators next contend that the district court’s failure to address their 

fraudulent inducement and conspiracy claims warrants reversal. We conclude 

that the court’s decision not to address either of these claims does not constitute 

reversible error. These claims are merely derivative of the relators’ other claims. 

Especially under these circumstances, the district court was not required to 



                                           34
respond in detail to each argument made by the relators. See, e.g., Malbon v. Penn. 

Millers Mut. Ins. Co., 636 F.2d 936, 939 n.8 (4th Cir. 1980) (“It is, of course, not 

absolutely necessary, that a judge, in disposing of a motion, specifically recite or 

otherwise discuss each contention advanced by the parties.”); cf. Fed. R. Civ. P. 

52(a)(3) (“The court is not required to state findings or conclusions when ruling 

on a motion under Rule 12 . . . .”).  

      Although it would perhaps have been preferable for the district court to 

discuss its reasoning in dismissing these claims, the relators present no reason on 

appeal why their fraudulent inducement claim is distinct from their other claims 

and would not fail for the same reasons. Likewise, under the facts of this case, the 

relators cannot show a conspiracy to commit fraud given that they have not 

sufficiently pleaded fraud under the FCA. Their appellate briefing simply states 

that the district court failed to address their claims without providing any 

argument in support of the merits. “Issues not sufficiently argued in the briefs are 

considered waived and normally will not be addressed on appeal. . . . [M]erely 

incorporating by reference an argument presented to the district court, stating an 

issue without advancing an argument, or raising an issue for the first time in a 



                                            35
reply brief likewise did not suffice.” Norton v. Sam’s Club, 145 F.3d 114, 117 (2d 

Cir. 1998). 

   E. Leave to Amend the Third Amended Complaint 

       Finally, the relators argue that the district court abused its discretion in 

denying their request for permission to file a fourth amended complaint, although 

they did not file a formal motion for leave to amend. The district court 

determined that any amendments would be “futile” because “their expansive 

theory of FCA liability simply is not viable. The facts plead[ed] do not suggest 

that any further information available to relators will change that.” Kraus, 117 

F.Supp. 3d at 228. As the district court determined, it is apparent from the 

Lending Agreement which documents needed to be included with the application 

for borrowing, so there is no need for the relators to “discover” which precise 

documents the defendants submitted. The relators have not indicated how 

permitting them to file a fourth amended complaint now will change the outcome 

of the case.  

        

                                             



                                           36
                                 CONCLUSION 

      For the foregoing reasons, we conclude that the relators have not 

sufficiently pleaded their claims under the False Claims Act, and we accordingly 

AFFIRM the district court’s dismissal of their complaint. 




                                        37